Citation Nr: 0918737	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left wrist 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for left knee 
disability (fracture, left knee with plantaris muscle 
rupture).

4.  Entitlement to service conection for a left knee 
disability.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
defective visual acuity.

6.  Entitlement to service conection for acquired eye 
pathology.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1982 to August 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

VA scheduled the appellant for hearings dates in June and 
August 2005, and a Video Conference before a Veterans Law 
Judge in April 2008.  He failed to report for these hearings, 
and VA has not received any communications indicating good 
cause for his failure to appear.

The Board notes that the RO granted the claim for service 
connection for hypertension in December 2008.  As such, there 
is no remaining controversy and the claim is no longer before 
the Board.

As discussed in the below decision, the Board has reopened 
the claim for service connection for left knee disability.  
This issue along with the issues of service connection for 
back disability and left fracture disability, and the issue 
of whether new and material evidence has been submitted to 
reopen the claim for defective visual acuity are addressed in 
the REMAND portion of the decision below.  The claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left knee disability was denied in 
a September 1987 rating decision because no abnormal 
pathology was shown, specifically, the left knee was stable; 
no appeal was filed and that decision became final.

2.  VA received a claim to reopen the issue of entitlement to 
service connection for left knee disability in February 2004.

3.  Evidence added to the record since the September 1987 
decision shows that the appellant has had left knee surgery, 
and abnormal range of motion; because the recent evidentiary 
submissions show a current left knee disability, evidence has 
been presented that relates to a previously unestablished 
fact necessary to substantiate a claim for service connection 
for left knee disability.


CONCLUSION OF LAW

The September 1987 rating decision denying service connection 
for left knee disability is final; new and material evidence 
sufficient to reopen the claim has been submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for left knee strain with plantaris 
rupture and bilateral defective visual acuity was denied by 
the RO in September 1987.  The appellant was notified of that 
decision in October 1987.  No appeal was filed and that 
decision became final.

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in 
February 2004.  For claims filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the September 1987 decision, the record 
included service treatment records.  These records reflect 
that, on service entrance examination dated March 1982, 
clinical evaluation of the lower extremities was normal.  A 
left knee scar was indicated.  On Report of Medical History, 
the appellant reported a history of left knee fracture at age 
14, healed and asymptomatic.  On periodic examination report 
dated March 1987, the lower extremities were noted to have 
full range of motion with equal/adequate strength of all 
joints.

Treatment records dated June 1987 reflect that the appellant 
sustained a twisting injury to the left knee with pain, 
swelling, and impaired extension.  He denied previous injury.  
Arthroscopy showed normal left knee, with no instability and 
intra-articularly no blood or pathology.  There was full 
extension post operatively.  The final diagnosis was normal 
left knee.  Other treatment notes show left knee strain with 
diffuse tenderness about the patellar and popliteal fossa.  
The appellant was placed on a non-weight-bearing use of 
crutches profile.  On follow-up in July 1987, the appellant 
reported left knee pain with physical training and that he 
felt a pop with pain and swelling after he climbed into a 
truck the day before.  Examination was positive for edema and 
the appellant was unable to perform range of motion testing 
due to pain.  The assessment was re-injury to left knee, 
unknown extent.  Orthopedic consultation dated July 1987 
reflects a history of old status post arthroscopy of the left 
knee with secondary plantaris tear, and increasing tenderness 
with recent work on strength training exercises.  Clinical 
findings were positive for tenderness at the medial femoral 
condyle and extensor retinaculum, and marked hamstring spasm.  
No meniscal pathology or instability was found.  The 
assessment was tendonitis and hamstring spasm.  On follow-up 
in late July 1987, the assessment was stable knee strain and 
plantaris rupture.  An August 1987 treatment record shows 
follow-up for left knee pain and report of increased pain 
with cooler weather.  Objectively there was tenderness and 
swelling.  The assessment was ruptured plantaris with 
increased pain.  On follow-up a few days later, the appellant 
reporting doing "ok" and that he was off crutches.  The 
assessment was resolving ruptured plantaris.

Report of Examination for service separation dated August 
1987 shows abnormal clinical evaluation of the lower 
extremity.  The left knee had mild edema, decreased range of 
motion, anterior and posterior tenderness, and decreased 
muscle strength.  The examiner noted that there was a 
twisting injury to the left knee in June 1987 secondary to 
diving into a pool, but arthroscopy revealed normal knee; 
also in July 1987, the appellant sustained a ruptured 
plantaris of the left knee secondary to climbing into a truck 
and was being followed.  Report of Medical History dated 
August 1987 shows complaints of left leg pain and report of 
"trick" or locked knee.

Broadly reading the September 1987 rating decision, it 
appears that the RO denied service connection for left knee 
disability having found that the evidence showed no current 
left knee disability, specifically that it noted that the 
knee was stable.

Since the September 1987 decision, the recent evidentiary 
submissions include VA treatment records dated since 2002.  
These records show that the appellant has had left knee 
surgery, abnormal range of motion, pain, swelling, 
tenderness, and crepitus.  No instability is shown.  These 
records show a history of 6 different left knee arthroscopic 
surgeries.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
been submitted.  The recent evidentiary submissions are new 
as they not duplicative in substance of the previously 
considered evidence.  Also, the recent evidentiary 
submissions tend to establish a previously unestablished fact 
as the evidence shows a current left knee disorder, whereas 
previously the RO found there was none.  The evidentiary 
defect present at the time of the prior decision has been 
essentially resolved.  Therefore, the application to reopen 
the claim must be granted.  The issue of entitlement to 
service connection is addressed in the remand portion of this 
decision.

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Also, when 
there is a claim to reopen a previously denied claim, VA must 
notify the appellant of the basis of the prior denial of his 
claim and the legal requirements for reopening the claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
Board acknowledges that VA failed to fully discharge its duty 
to notify as required by Kent.  However, in view of the 
decision to reopen and remand the claim, the Board finds that 
any defects in VA's notice obligations are rendered moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004),
ORDER

The application to reopen the claim for service connection 
for left knee disability is granted.


REMAND

Noncompliance with Prior Board Remand

In May 2008, the Board remanded this case for further 
evidentiary development.  Specifically, the Board requested 
that the RO (the agency of original jurisdiction or AOJ) 
obtain South Texas VAMC records dated 2003 and treatment 
records from the University Health Services Center at the 
University Hospital in San Antonia, Texas.

Records from treatment records from the University Health 
Services Center have not been requested or obtained.  The 
Board observes that the RO reports in the most recent 
Supplemental Statement of the Case that:  "We specifically 
asked you [the appellant] for records from the University 
Health Center...".  However, having reviewed the 
correspondence to the appellant following the Board's May 
2008 remand, the Board finds that there is no request to the 
appellant for these records.  Additionally, the letter dated 
June 2008 from the AMC to the appellant does not request 
these records or include any authorization form for release 
of medical records to the VA.

The Court has held that a remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  VA has not 
complied with the Board's May 2008 remand order, therefore, 
remand is necessary.


New and Material Evidence to Reopen Claim for Defective 
Visual Acuity

As a general rule, when a claim is disallowed, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C. § 
7104(b).  However, if a veteran's claim does not have the 
same factual basis as a prior claim, then the veteran is not 
seeking to reopen his prior claim but rather is opening a new 
claim.  In such cases the new and material evidence 
requirement of 38 U.S.C. § 5108 is inapplicable.

A properly diagnosed disease or injury cannot be considered 
the same factual basis as a distinctly diagnosed disease or 
injury.  Therefore, claims based upon distinctly and properly 
diagnosed diseases or injuries cannot be considered the same 
claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  
Boggs v. Peake, 520 F.3d 1330 (2008).

In this case, the appellant was denied service connection for 
a vision disability, essentially defective visual acuity 
(corrected) in a September 1987 rating decision.  Outpatient 
treatment records of August 2003 note diagnoses of ocular 
degeneration, glaucoma, diabetic retinopathy, retinitis 
pigmentosa, cataract, optic atrophy, and hypertensive visual 
changes.  These vision diagnoses constitute a new claim for 
service connection for these vision disorders.  Therefore, 
the RO must develop and adjudicate the new vision claim.

Also, with respect to the claim to reopen for defective 
visual acuity, the Board observes that the April 2004 VCAA 
letter did not identify the basis for the prior denial of the 
claim on the merits.  Therefore, the appellant should be sent 
a new VCAA notice that (1) notifies him of the information 
and evidence necessary to reopen a claim (describe what is 
meant by new and material evidence), (2) identifies what 
specific evidence is required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial on the merits; and (3) 
provides general VCAA notice for the underlying service 
connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).


VA Examination is Necessary for Left Knee Disorder

In view of the decision to reopen the claim for service 
connection for left knee disability, the appellant should be 
issued a new VCAA notice that informs him of the evidence or 
information necessary to establish his claim.

Also, as the evidence shows well-documented in-service left 
knee problems, report of continuity of left knee symptoms 
after service discharge, and medical findings for current 
left knee disorder, the Board believes that a VA examination 
is necessary to resolve the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

Accordingly, the case is REMANDED for the following action:

1.  All treatment records from the 
University Health Services Center at the 
University Hospital in San Antonia, 
Texas, should be obtained, after 
obtaining the necessary release, and 
associated with the claims folder.

2.  The RO will develop and adjudicate 
the new claim for service connection for 
vision impairment due ocular 
degeneration, glaucoma, diabetic 
retinopathy, retinitis pigmentosa, 
cataract, optic atrophy, and hypertensive 
visual changes.

3.  The appellant should be issued a new 
VCAA letter on his claim to reopen the 
issue of service connection for defective 
visual acuity and this letter should 
(1) notifies him of the information and 
evidence necessary to reopen a claim 
(describe what is meant by new and 
material evidence), (2) identifies what 
specific evidence is required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits; and (3) provides general VCAA 
notice for the underlying service 
connection claim.

4.  The appellant should be issued a new 
VCAA letter on his claim for service 
connection for left knee disability that 
informs him of the evidence or 
information necessary to establish his 
claim.

5.  The appellant should be schedule for 
a VA examination of his left knee.  The 
claims folder should be made available.  
The examiner should identify all abnormal 
pathology and provide an opinion on the 
etiology of any abnormalities shown.  
Specifically, the examiner must indicate 
whether any currently found abnormal 
pathology is likely, as likely as not, or 
unlikely related to the in-service left 
knee injuries and/or diagnoses (left knee 
strain and plantaris rupture).  A 
complete medical rationale must be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


